Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 20, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  154716                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 154716
                                                                   COA: 333566
                                                                   Wayne CC: 11-005203-FC
  KEVIN LAMAR HILL,
           Defendant-Appellant.

  _________________________________________/

        By order of January 3, 2018, this case was remanded to the Wayne Circuit Court
  and costs were imposed on attorney Suzanna Kostovski in the amount of $500. On the
  Court’s own motion, we VACATE that part of the order imposing costs on attorney
  Kostovski.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 20, 2018
           p0717
                                                                              Clerk